Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 06, 2015

The Court of Appeals hereby passes the following order:

A16A0207. JAMES EDWARD BOYD v. THE STATE.

      James Edward Boyd was convicted of several offenses including aggravated
assault with intent to rape, and we affirmed his convictions on appeal. See Boyd v.
State, 289 Ga. App. 342, 656 SE2d 864 (1998). Boyd subsequently filed a pro se
motion to vacate his allegedly void sentence, which the trial court denied. Boyd then
filed this appeal. We, however, lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper, supra at 217, n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      In his motion, Boyd did not argue that his sentence fell outside the permissible
statutory range; rather, he contended that his indictment was flawed. This is not a
valid void-sentence claim. See Jones v. State, 290 Ga. App. 490, 493 (1) (659 SE2d
875) (2008). Because Boyd has not raised a colorable void-sentence claim, this appeal
is hereby DISMISSED for lack of jurisdiction. See Roberts, supra.



                                       Court of Appeals of the State of Georgia
                                                                            11/06/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.